Citation Nr: 0110609	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-00 860	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher rating for migraine headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1979 to 
January 1981. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 RO decision, which denied the 
veteran's increased rating claim for migraine headaches, 
currently evaluated as 10 percent disabling.  The veteran 
continues to appeal to the Board for an increased rating for 
migraine headaches.  In addition, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, the issue remains in appellate status.


REMAND

The veteran's migraine headaches are currently rated as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2000).  However, he continues to appeal to the Board 
for a higher rating

The United States Court of Appeals for Veterans Claims has 
noted that rating decisions must be based on medical findings 
that relate to the applicable criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  The Court has held that the Board, in 
turn, may consider only independent medical evidence to 
support Board findings.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  The veteran had a VA examination in May 
1999, but the medical findings included in the examination 
report do not adequately address the proper rating criteria 
for all available ratings for that disability pursuant to 
Diagnostic Code 8100.  For this reason, a new examination is 
needed to properly develop the medical record in this case.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO must attempt to obtain and associate 
with the claims folder all relevant private and VA 
treatment records that have not already been made 
part of the claims folder.  If any such records are 
unavailable, the reasons for the unavailability 
must be documented.

4.  The RO should schedule the veteran 
for a VA examination in order to 
determine the severity of his service 
connected migraine headaches.  All 
studies deemed appropriate should be 
performed and all findings should be set 
forth in detail.  The examiner must 
review the entire claims folder and a 
copy of this remand prior to the 
examination.  Taking into account the 
observations made in the examination, 
along with all the medical evidence 
included in the claims folder, the 
examiner should respond specifically to 
each of the following items:

(a.)  Does the veteran have prostrating 
attacks that are characteristic of 
migraine?

(b.)  If the veteran has prostrating 
attacks that are characteristic of 
migraine, has he had such attacks on the 
average at least once a month over the 
last several months?

(c.)  If the veteran has prostrating 
attacks that are characteristic of 
migraine, are such attacks very 
frequently completely prostrating and 
prolonged?

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

5.  After the development requested above has been 
completed, the RO should review the claims folder 
and ensure that all the foregoing development has 
been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action should be taken.

6.  The RO should readjudicate the 
veteran's claim for an increased rating 
for migraine headaches.  All appropriate 
laws and regulations should be applied.  
If the benefit being sought by the 
claimant is not resolved to his 
satisfaction, he and his representative 
should be sent a supplemental statement 
of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
claimant until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




